Citation Nr: 1623770	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  08-02 233	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease (DDD) of the low back from September 1, 2006, to June 15, 2011.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corp from February 1977 to May 1977 and from December 1979 to August 2006. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In February 2015, the Board denied a rating in excess of 20 percent for degenerative disc disease of the low back from September 1, 2006, to June 15, 2011.  In conjunction with this decision, the Board remanded the issue of entitlement to a rating in excess of 40 percent for DDD of the low back from June 16, 2011.  

By way of a September 2015 Order, the U.S. Court of Appeals for Veterans Claims (Court)  granted a Joint Motion for Partial Remand (JMPR) that vacated and remanded that portion of the February 2015 Board decision which denied a disability rating in excess of 20 percent for DDD of the low back from September 1, 2006, to June 15, 2011.  The Board issued a remand in December 2015 that requested development pursuant to the directives of the JMPR.  

The matter of entitlement to a rating in excess of 40 percent for DDD of the low back from June 16, 2011 was remanded by the Board in February 2015.  The RO has not yet adjudicated this matter, and the Board is referring the RO to the February 2015 remand with regard to that appeal.


FINDING OF FACT

With consideration of loss of motion due to pain or functional loss due to flareups, it is at least as likely as not that for the entirety of the period from September 1, 2006, to June 15, 2011, residuals of DDD of the low back resulted in forward flexion of the thoracolumbar spine to 30 degrees or less.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for a 40 percent rating for of DDD of the low back for the period from September 1, 2006, to June 15, 2011, are met.  38 U.S.C.A. §§ 1155, 5103A, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5243 (2015). 

REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the completely favorable disposition herein, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014) need not be discussed. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the appellant's favor.  38 C.F.R. 
§ 4.3.  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.   

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45. The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40 , which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 
38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the cervical spine, forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent is warranted for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees, a combined range of motion of the cervical spine that is not greater than 170 degrees, or if the spine disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The Veteran's service-connected DDD of the low back is evaluated pursuant to DC 5243 (intervertebral disc syndrome).  As such, the service-connected spine disability at issue may be rated under the General Rating Formula for Diseases and Injuries of the Spine, to include on the basis of loss of motion, or the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation.  

In finding fault with the manner in which the Board in its February 2015 decision determined that the criteria for a rating in excess of 20 percent for DDD of the low back for the period from September 1, 2006, to June 15, 2011, were not met, the JMPR stated as follows: 

In the Board decision on appeal, it found Appellant was not entitled to a rating in excess of 20 percent for DDD of the low back from September 1, 2006, to June 15, 2011, based on, inter alia, the VA examination reports of July 2007 and January 2010.  In doing so, the Board stated that in the January 2010 examination report it was noted, inter alia, that Appellant "reported flareups that occurred three times every two weeks that were incapacitating for a period of approximately five to six hours.  Upon examination, the Veteran has spasms in his paraspinous muscles, and was tender to palpation. Range of motion was flexion to 40 degrees, extension to 10 degrees, lateral flexion on both sides to 10 degrees, and lateral rotation to 25 degrees on both sides.  The Veteran reported pain throughout, but there was no additional limitation with repetitive motion." 

However, the examiner did not address the degree of additional lost motion during flare-ups, if any, and the Board did not address this issue adequately since loss of motion during flare-ups can satisfy the loss of motion necessary for a particular rating.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995), and Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011). 

To address the critique by the JMPR, the December 2015 remand requested that the claims file be forwarded to the examiner who provided the January 2010 VA examination, or another appropriate examiner if that individual was unavailable, to provide an addendum opinion discussing whether the Veteran's flareups reported at the January 2010 VA examination were manifested by additional functional loss.  If so, the examiner was to provide an estimate of the degrees of lost motion during such flare-ups.

The opinion requested in the December 2015 remand was completed later in that month.  This physician, after noting that the clinician who conducted the January 2010 VA examination was unavailable, stated as follows: 

It is not possible, without resorting to mere speculation, to express [the Veteran's] limitation of function in terms of additional loss of motion during a flare up, because 'there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.'  

In his May 2016 brief to the Board submitted on behalf of the Veteran, his representative indicated that the Veteran reported constant pain that was worse on bending; that he was unable to sit upright for more than 20 minutes; that he has flareups that are productive of stiffening, muscle spasms with guarding, and reduced movement and fatigue with incapacitating episodes three times a week approximately every two weeks that last for five to six hours; and that he has missed days from work as a result of his back disability, a fact which the Veteran feels has not been acknowledged or adequately assessed by the VA examiners involved with his case.   
Given the contentions of the Veteran with regard to the functional impairment resulting from the service connected back disability, to include during flareups, as summarized by the Veteran's representative above-the competency and credibility of which will be presumed for the purposes of this adjudication-and the inherent difficulty with an after-the-fact assessment of the limitation of functioning for the time in question as referenced by the VA physician in December 2015, the Board will resolve all reasonable doubt in favor of the Veteran and find that for the entirety of the period from September 1, 2006, to June 15, 2011, residuals of DDD of the low back-with consideration of loss of motion due to pain and functional  loss due to flare-ups-resulted in forward flexion of the thoracolumbar spine to 30 degrees or less.  As such, the Board finds that the criteria for a 40 percent rating for residuals of DDD of the low back for the period from September 1, 2006, to June 15, 2011, are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3, 4.7; Gilbert, supra.

Finally, the Board finds that the Veteran is not entitled to a rating in excess of 40 percent prior to June 16, 2011.  Specifically, there is no lay or medical evidence that ankylosis of the spine is ever shown or suggested.  Furthermore, there is no lay or medical evidence suggesting that the Veteran manifested incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.  As such, a rating even higher than the 40 percent now assigned is not warranted.


ORDER

A 40 percent initial rating for DDD of the low back from September 1, 2006, to June 15, 2011, is granted, subject to the regulations governing the payment of monetary awards.   


______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


